 Case 2:20-cv-02364-SB-AS Document 24 Filed 11/19/20 Page 1 of 2 Page ID #:355



 1
 2                                                      November 19, 2020

 3                                                           VPC
 4
 5                                                           JS-6
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10                                               Case No. 2:20-cv-02364-SB-ASx
11   YIJIANG CHEN, an individual, aka
     JIMMY CHEN,                                 ORDER GRANTING STIPULATION
12                                               OF DISMISSAL WITH PREJUDICE

13                              Plaintiff,
14
     v.
15
16   SAFECO INSURANCE COMPANY
     OF AMERICA, a New Hampshire
17
     corporation, SAFECO INSURANCE
18   COMPANY OF ILLINOIS, an Illinois
     corporation, LIBERTY MUTUAL
19
     INSURANCE COMPANY, a
20   Massachusetts Corporation; and DOES
     1-100, inclusive,
21
22                              Defendants.
23
24
25         The Court, having reviewed and considered the Parties’ Stipulation of
26   Dismissal With Prejudice (ECF Doc. 21), and pursuant to Rule 41(a)(1) of the Federal
27   Rules of Civil Procedure, hereby (i) grants and approves the stipulation and (ii) orders
28   that the above-captioned action be and is dismissed in its entirety with prejudice, with

                                                1
 Case 2:20-cv-02364-SB-AS Document 24 Filed 11/19/20 Page 2 of 2 Page ID #:356



 1   each party to bear their own attorneys’ fees and costs.
 2
 3   IT IS SO ORDERED.
 4
     DATED: ___November 19, 2020
 5
 6
 7
 8
                                                    ________________________________
 9                                                  HON. STANLEY BLUMENFELD, JR.
10                                                  UNITED STATES DISTRICT JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
